Citation Nr: 1635956	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  05-41 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a cervical spine disorder (claimed as neck disability), to include as secondary to service-connected gunshot wound to the left flank, Muscle Group XX, with retained foreign body.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to April 1970 and from February 1989 to May 1989 with additional periods of active duty for training and inactive duty training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, and from a September 2015 rating decision from the Appeals Management Center (AMC) in Washington, DC.

The July 2003 rating decision, in pertinent part, denied a claim of entitlement to service connection for a cervical condition.  A notice of disagreement was received in March 2004, a statement of the case was issued in October 2005, and a substantive appeal was received in December 2005.

The September 2015 rating decision increased the disability rating for the Veteran's gunshot wound to the left flank, Muscle Group XX, with retained foreign body, from 40 percent to 60 percent, effective August 27, 2002.  The Veteran filed a notice of disagreement with the assigned effective date in January 2016.  He has not yet been issued a statement of the case, and the Board must therefore take jurisdiction of this issue for the limited purpose of remanding for the issuance of a statement of the case.  

The Board notes that the 60 percent rating that was assigned for the gunshot wound to the left flank, Muscle Group XX, with retained foreign body, constitutes a full grant of the increased rating benefit that was sought, as this rating is the maximum rating that is available for the disability at issue under 38 C.F.R. § 4.73, Diagnostic Code 5320 (2015).  This issue is therefore no longer on appeal.

In October 2008, the Veteran testified at a personal hearing before a Veterans Law Judge (VLJ) who is no longer with the Board.  A transcript of this hearing was prepared and associated with the claims file.

In January 2012, the Veteran was sent a letter notifying him that the VLJ who had conducted the October 2008 Board hearing was no longer employed by the Board.  He was given the opportunity to testify at another hearing, but he declined this offer in January 2012.  

In December 2008, the Board denied the claim of entitlement to service connection for a cervical spine disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in August 2009, the Court granted a Joint Motion for Remand that vacated the Board's December 2008 decision and remanded the matter for compliance with the instructions in the Joint Motion.  

In September 2010 and April 2012, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The issue of entitlement to an effective date prior to August 27, 2002, for the grant of a 60 percent rating for gunshot wound to the left flank, Muscle Group XX, with retained foreign body, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record is in relative equipoise as to whether the Veteran's cervical spine disorder, variously diagnosed as degenerative cervical spondylosis, cervical stenosis, degenerative disc disease of the cervical spine, is proximately due to or the result of the service-connected gunshot wound to the left flank, Muscle Group XX, with retained foreign body.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for establishing service connection for a cervical spine disorder, variously diagnosed as degenerative cervical spondylosis, cervical stenosis, degenerative disc disease of the cervical spine, on a secondary basis have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In light of the favorable decision herein with respect to the Veteran's claim of entitlement to service connection for a neck disability, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

II.  Service Connection

The Veteran has claimed entitlement to service connection for a neck disability.  He essentially contends that this disability was caused or aggravated by his service-connected gunshot wound to the left flank, Muscle Group XX, with retained foreign body.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21-24) (West 2014); 38 C.F.R. § 3.6 (2015).  Service connection may thus be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101, 106, 1110, 1131.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability that is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310(b), and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability and not due to the natural progress of the nonservice-connected disease.  Allen v. Brown, 7 Vet. App. 439 (1995).

Turning to the evidence of record, the Veteran's service treatment records reflect that his spine was clinically normal when examined during his initial period of active duty service (from December 1966 to April 1970).  Records from this period reflect that the Veteran did not report or seek treatment for symptoms associated with his neck.  The Veteran does not contend that he experienced any neck difficulties during that time.  

The Veteran underwent a VA examination in October 1982 in which it was noted that no pathology was detected in the cervical area.

A September 1986 private medical record notes that the Veteran's back is misaligned as a result of the gunshot wound to his left flank.  It was noted that this wound acts up approximately every six to eight months and that he has been moving a lot of furniture lately.  On examination, his was tender at C2-4 on the right and at C4-5 on the left with spasm.  

A May 1987 private medical record notes that the Veteran reported having problems with his low back, neck, and upper thoracic region.  He was tender at C1-3 bilaterally with spasm.  A July 1987 record notes pain in the neck.  Tenderness and spasm were noted on examination.     

The claims file also contains service treatment records dating from approximately 1987 through 2001 from his active duty, active duty for training, and inactive duty training service.  Records dated through the April 1993 Medical Evaluation Board (MEB) examination and medical history reports reflect no complaints of, or treatment for, neck symptoms.  Specifically, the April 1993 examination report and narrative summary reflect that the Veteran's neck was clinically normal, while the Veteran did not list any past or current neck complaints in his lengthy description of his medical history.  

The earliest of the Veteran's service treatment records that includes a report of neck symptoms is an April 1999 report of the Veteran's neck surgery for cervical spondylosis with radiculopathy and ulnar neuropathy.  

A June 1999 letter from a private neurosurgeon states that the Veteran's "activities at work seem to be aggravating his neck condition and the paresthesias and numbness in the left hand.  Because of the [Veteran's] underling degenerative cervical spondylosis, he is at risk of worsening a neck condition if he is required to do a lot of overhead work and work where his neck is held in a flexed-forward position."  

An April 2001 record from the occupational health clinic service treatment record summarizes the Veteran's diagnosis and restrictions.

An April 2001 Department of Labor duty status report notes that "repetitive fine manipulation tasks aggravate degenerative disc disease (neck) causing neck and shoulder spasms."  Permanent work restrictions were recommended.  The physician's outline notes the following: "Auto accident Mar 1995, lumbar, Thoracic cervical strain."  It also notes that the Veteran had filed a worker's compensation claim.  Specific activities that aggravate the Veteran's condition included the following: "Inspects, fabricates, repairs and/or modifies flight clothing, survival vests and survival suits"; "Inspects and repack[s] over water floatation equipment"; "Inspects, cleans and repairs Flyers Protective helmets and communications headsets"; and "Tests and performs limited repairs of survival electronics."  It was noted that "[t]he continual exposure to these conditions over a sustained period of time (over 9 years) is believed to have initially aggravated the aforementioned conditions and has contributed to [the Veteran] now being physically unable to perform his job at all."  

In an April 2001 letter, the Veteran's private physician notes that the Veteran is a longstanding patient of his who underwent cervical disc surgery to correct a cervical spondylosis in April 1999.  It was noted that the Veteran did very well after the surgery and had a complete resolution of his pre-surgery symptoms.  It was noted that the Veteran's symptoms had returned to almost pre-surgical severity in the last three months.  He noted that the Veteran had informed him "that his job has not honored his work restrictions and it is my opinion that these symptoms are a direct result of those restrictions not being adhered to, and his work station and environment."  He stated that the Veteran's "present work will only further his pain and disability."  A May 2001 letter from the same physician further notes that the Veteran "is obviously suffering from a progression of his underlying cervical spondylosis.  His work is clearly contributing to his symptoms of chronic neck and arm pain."  

In June 2001, the Veteran was placed on a physical profile for chronic neck pain.  A June 2001 Reserve retention examination notes a clinical abnormality in the Veteran's spine, specifically noting that the Veteran's range of motion was normal but symptomatic with paresthesias in the bilateral upper extremities all the way to the fingers.  

Service treatment records also contain an October 2001 request for duty limitations due to cervical disc disease.  In November 2011, he was given a temporary physical profile for his cervical disc disease.  

A May 2003 VA medical record reflects that the Veteran underwent an MRI of the cervical spine without contrast.  The impression was degenerative disc disease at the lower two cervical intervertebral levels, with resulting mild to moderate canal and foraminal stenoses.  

An October 2003 VA medical record note that the Veteran has a long history of cervical spine problems since at least the 1990s.  It also notes that he received a gunshot wound to the lower back in Vietnam.  

A January 2004 VA medical record operative report notes that, in recent years, the Veteran "gives a history of increasing neck and shoulder and bilateral arm pains and weakness of the arms and hands."  

The Veteran underwent a VA spine examination in March 2004.  Following review of the Veteran's VA medical records and interview and examination of the Veteran, the VA examiner determined that she was "[u]nable to substantiate military-related neck condition.  Neck condition cannot be linked to existing low back condition."  

A June 2004 VA medical record contains an opinion from the Veteran's treating neurologist that includes a detailed description of the Veteran's pertinent medical history.  He noted that recent neurologic examination included the presence of significant scoliosis.  He also noted the presence of "severe paraspinal muscle spasm present which is of a magnitude rarely encountered."  He provided the following opinion:
      
From my standpoint it seems patently obvious that the entire spine condition is due to his service-related injury.  This gentleman sustained a bullet wound during his connection with the service which caused significant trauma to the paraspinal muscles.  The scoliosis that has occurred secondary to this is obviously a direct sequela.  Moreover, the more widespread dystonia is post-traumatic in nature.  The type of dystonia does not result from simple age-related or wear and tear of the neck.  The entire paraspinal musculoskeletal system acts in concert and may be thought of as a single unit.  The scoliosis which is directly due to the bullet wound can be expected to have long-term sequelae which eventually will affect the entire spine, leading to secondary injuries and excessive degeneration in the neck, lumbar, thoracic, and sacral regions.  Given the extent of the trauma that he sustained, there should be nothing mysterious about the sequence of events.  From my standpoint as his treating neurologist it is my opinion that all of these conditions are patently obvious to be secondarily due to and directly stem from his initial gunshot wound, and as such in my opinion should be considered service-connected in their entirety.  For this reason I have marked the appropriate boxes for service connectivity for the entire set of injections which I have been carrying out.  I do not find any inconsistency among his physical examination, radiological examination, and electrophysiological studies.

Also of record is an April 2005 letter from the Veteran's former primary care physician, who treated him from 1986 to 2001.  This doctor noted that he treated the Veteran for cervical spondylolysis, cervical stenosis, and related symptoms.  He treated the Veteran with osteopathic manipulation, massage therapy, physical therapy, exercise, and injections.  He opined that the June 2004 opinion "is correct.  I agree that the gunshot wound sustained in 1969 by this patient is the primary cause of his present medical condition."

In a March 2007 letter, the Veteran's VA internist noted her familiarity with the Veteran's medical condition.  She notes that the Veteran has cervical degeneration, lumbar stenosis, and severe and recurrent paraspinal muscle spasms.  She opined that "[t]he fact that [the Veteran] suffers from chronic spasms is directly attributable to the significant injury he sustained in Viet Nam."  She noted that "[s]ince the bullet wound is lodged in his psoas muscle it is evidence that the injuries sustained to the adjacent tissues have caused his current condition.  The constant spasms have resulted in significant scoliosis and continued muscle misalignment and pain."  She noted that "the degeneration of his spine is too pervasive and severe to be attributable to the normal aging process."  She concluded by stating that "it is my medical opinion that [the Veteran's] degenerative spinal condition and acute/chronic muscle spasms are a direct result of the injury he sustained in Viet Nam on November 11, 1969."  

A February 2008 letter from the VA pain clinic notes that the main source of the Veteran's pain has been muscle spasm around the neck and paravertebral musculature. 

The Veteran underwent a VA spine examination in March 2008.  The resulting examination report reflects review of the entire record and interview and examination of the Veteran.  Based on the above, the VA examiner opined that the "current cervical spine condition is not caused by or related to service connected lumbar vertebral condition."  He noted that he could not find in the records any evidence to support the Veteran's allegation of muscle spasms in the neck since 1969.  He noted that "[t]here is no orthopedic evidence that muscle spasms in thoracic and lumbar spine routinely would lead to stenosis in the cervical spine region or facet degenerative joint disease.  

The Veteran next underwent a VA examination in March 2010.  Based on review of the record and interview and examination of the Veteran, the examiner diagnosed degenerative disc disease of the cervical spine.  No etiology opinion was rendered at that time.

In October 2010, the claims file was reviewed by the VA physician who had conducted the March 2008 examination.  In October 2010, this examiner opined that "[t]here is no evidence on the record to support an allegation that a cervical spine disorder was incurred during active military service or otherwise related to service."  He stated that "the lumbar condition neither caused nor aggravated the post-service cervical spine condition."  He also noted that lumbar spine conditions do not cause cervical spine conditions.  He expressed disagreement with the March 2007 opinion from the Veteran's internist, noting that the author of the March 2007 opinion "is internal medicine as opposed to anything related to orthopedics, neurology or neurosurgery, or related specialties of that type."  

The Veteran also underwent a VA examination in May 2012.  Based on review of the record and interview and examination of the Veteran, the examiner found that it was less likely than not that the Veteran's neck disability was due to or a result of his service-connected injury to Muscle Group XX.  As a rationale, he stated that there is no biologically plausible relationship of the neck to the low back.  He also noted that the neck disability came later, after years of hard work, and is not related to the low back.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The Court has expressly declined to adopt a "treating physician rule" which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In the case at hand, the most probative evidence of record that favors the Veteran's claim is the June 2004 opinion from the Veteran's VA neurologist.  The most probative evidence that weighs against the Veteran's claim is the March 2008, October 2010, and May 2012 VA examination reports.  (It is unclear whether the June 1999 private neurosurgeon and April 2001 Department of Labor reports support or weigh against the Veteran's claim.  These records describe the types of motions that the Veteran performs in his work, but it is not entirely clear whether these records are referring to military or civilian work duties.)

The Board notes that these opinions were prepared by medical professionals who possess the necessary education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  These opinions demonstrate familiarity with the facts of the Veteran's case and provide etiology opinions with rationales.  The Board notes, in particular, that the author of the June 2004 opinion is a neurologist whose area of specialization makes him especially qualified to render an opinion in this case.  The June 2004 neurologist is the Veteran's treating physician and has demonstrated a great amount of familiarity with the Veteran's personal medical history.  While the Board in this case does not ascribe additional probative weight to the June 2004 opinion solely because it was rendered by the Veteran's treatment provider, the Board does find that the probative value of this opinion is enhanced by the fact that it was rendered by a medical professional who has demonstrated his familiarity with the details of the Veteran's medical history and the nature of his specific symptomatology.  He has provided a thorough rationale that discusses the pertinent medical principles as they relate to the facts of the Veteran's specific case.  For these reasons, the Board finds the June 2004 neurologist's opinion to be highly relevant to the case at hand.

The Board notes that the VA examination reports have likewise offered rationale for their opinions.  However, none of the rationales is as detailed as that of the Veteran's neurologist, and none of these opinions persuasively refutes the assertions that are contained in the June 2004 record.

Ultimately, the Board finds that the probative value of the evidence of record is at least in relative equipoise with respect to whether the Veteran's current cervical spine disorder is related to service-connected gunshot wound to the left flank, Muscle Group XX, with retained foreign body.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that a grant of service connection for a cervical spine disorder, variously diagnosed as degenerative cervical spondylosis, cervical stenosis, degenerative disc disease of the cervical spine, on a secondary basis is warranted.


ORDER

Entitlement to service connection for a cervical spine disorder, variously diagnosed as degenerative cervical spondylosis, cervical stenosis, degenerative disc disease of the cervical spine, to include as secondary to service-connected gunshot wound to the left flank, Muscle Group XX, with retained foreign body, is granted.


REMAND

In a September 2015 rating decision, the AMC granted entitlement to a 60 percent rating for the Veteran's gunshot wound to the left flank, Muscle Group XX, with retained foreign body.  The AMC assigned an effective date of August 27, 2002.  The Veteran filed a notice of disagreement with the assigned effective date in January 2016.  The information of record reflects that this NOD has not been acknowledged by the AMC or the local RO.

The Veteran has not been issued a statement of the case and thus has not had the opportunity to perfect an appeal on this issue.  The Court has held that the filing of a notice of disagreement initiates the appeal process, and that the failure of the RO to issue a statement of the case is a procedural defect requiring a remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the issue of entitlement to an effective date prior to August 27, 2002, for the grant of a 60 percent rating for gunshot wound to the left flank, Muscle Group XX, with retained foreign body, must be remanded for the issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and his accredited representative a statement of the case that addresses the issue of entitlement to an effective date prior to August 27, 2002, for the grant of a 60 percent rating for gunshot wound to the left flank, Muscle Group XX, with retained foreign body.  

The Veteran should be provided the opportunity to perfect an appeal of this issue by the filing a timely substantive appeal (VA Form 9).

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


